                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
RCH                                                 271 Cadman Plaza East
F. #2019R00927                                      Brooklyn, New York 11201


                                                    June 8, 2021

By ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Ivan Reyes Arzate
                      Criminal Docket No. 20-030 (BMC)

Dear Judge Cogan:

               The parties respectfully submit this written status update to the Court in the
above-captioned matter and to respectfully request that the Court adjourn the upcoming status
conference scheduled for June 16, 2021, for 60 days. During the past two months, the parties
have been engaged in productive plea negotiations and have made some progress in reaching
an agreement to resolve the above-captioned case with a disposition short of trial. The parties
respectfully request that the Court adjourn the status conference scheduled for June 16, 2021,
for a period of 60 days to permit the parties continue their efforts on plea negotiations and for
the defendant and defense counsel to review a proposed plea agreement from the government.
Further, the parties agree that an order of excludable delay is appropriate here, based on the
Court’s previous complex case designation in this matter and the party’s ongoing plea
negotiations.

                                                    Respectfully submitted,

                                                    MARK J. LESKO
                                                    Acting United States Attorney

                                            By:       /s/
                                                    Ryan C. Harris
                                                    Phillip Pilmar
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000
cc:    Mark DeMarco, Esq.
       Clerk of the Court (BMC) (by ECF)
